         Case 1:19-cv-05053-JMF Document 37 Filed 09/27/19 Page 1 of 1

                                                     EISENBERG                &   SCHNELL LLP
                                                                                      ATTORNEYS AT LAW


                                                                                           HERBERT EISENBERG
ByECF                                                                                       LAURA S. SCHNELL
                                              September 27, 2019                          JULIAN R. BIRNBAUM
Honorable Jesse M. Furman                                                                             Of Counsel
United States District Judge
Southern District of New York
40 Centre Street
New York, New York

       Re: Sadat v. State University of New York Upstate Medical University, et al.
           No. 19-CV-5053 CJMF)

Dear Judge Furman:

       We represent plaintiff in this action and write to request leave to file the attached
proposed Amended Complaint for the following reasons. This is plaintiffs first request for leave
to amend.

        Prior to filing this action, plaintiff had filed a charge of employment discrimination with
the U.S. Equal Opportunity Commission ("EEOC"), alleging on the same facts as pleaded in the
filed Complaint, violation of the Americans With Disabilities Act ("ADA), Title I. When the
Complaint was filed, the EEOC was still investigating the charge, had not completed its
investigation, or issued plaintiff a Notice of Right to Sue under Title I. (Complaint, ECF No. 1,
if6) As pleaded in the proposed Amended Complaint if6, the EEOC concluded its investigation,
finding reasonable cause to believe discrimination had occurred. Defendant SUNY Upstate
Medical University refused to engage in conciliation, so the EEOC referred the charge to the
U.S. Department of Justice, which issued a Notice of Right to Sue to plaintiff dated September
 17, 2019 and receive September 25, 2019.

        Plaintiff therefore requests leave to amend by filing the proposed Amended Complaint,
which adds a claim for relief under Title I of the ADA. (First Claim for Relief, ~if39-43)
Plaintiff has provided the proposed Amended Complaint to defendants' counsel with a redline
version showing the changes described above. Defendants have consented to the proposed
amendment.

     Therefore, plaintiff requests the Court grant leave to amend and file the proposed
Amended Complaint.




Herbert Eisenberg
                                                                                    THE WOOLWORTH BUILDING

cc: Johane Severin, Esq.   (b~ECF)                                                  233 BROADWAY. SUITE 2704
                                                                                    NEW YORK. NEW YORK I 0279

                                                                                           PHONE 212. 966.8900
                                                                                           FAX   212.966.2505
                                                                                         eisenbergschnell.com
